Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 1 of 13

AO 91 (Rev. l|/l l) Cn`minal Complaint

 

 

 

 

 

UNlTED STATES DISTRICT C0URT

 

 

 

 

 

Sealed . , ,.
Pnbi;c md unofficial mcf access for the APR 1 5 2019
w this instrument are Southern District of Texas
.”°1“‘°“°“"”°°“"°"1°" oaviw.andl»y.clemzcm
United States of America ) ""
“ ’ Hl 9 - 0 6 4 9M
Maksym Nienadov ) Cas° N°'
and )
volodymyr Nikolaienko g
)
Defendant(s)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Ju|y 2018, through January 2019 in the county of United States in the
Southem District of Texas , the defendant(s) violated:
Code Section 0fj”ense Description
Title 18, United States Code, ’ Trafflcking in Counterfeit Goods

Sections 2320(8)(1) and 2320(a)(2)

Title 21 , United States Code, Misbranded Drugs
Sections 331 (a) and 333(a)(2)

This criminal complaint is based on these facts:

See attached aflidavit.

d Continued on the attached sheet. _AM M|

Complainam' s signature

John G. Valdez, HS| Special Ag t

 

 

Prinled name and title
Swom to before me and signed in my presence.
Date: 411 5/2019 ___ _ jim _ ,,__
_m ___. M__”' ____ Judge ’s siézalure
City and State; Houston, Texas Peter Bray, Magistrale Judge

 

Printed name and title

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 2 of 13
.SE_ALM

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, John G. Valdez, after being duly swom, do hereby depose and state:

l. I have been a Special Agent with the Department of Homeland Security (DHS),
Immigration and Customs Enforcement (ICE) since May 2001 . I am currently assigned to
the Intellectual Property Theft Group in Houston, Texas. l am empowered by the DHS,
ICE as a Special Agent to conduct searches and seizures and affect arrests for violations
of Titles 8, 18, 19, and 21 of the United States Code, l am a graduate of the Federal Law
Enforcement Training Center (FLETC). At FLETC, I received training in criminal
investigative techniques, including financial investigations, executing search warrants,
and other law enforcement subjects. I have also received both formal and on-the-job
training in the laws and regulations relating to trafficking in counterfeit goods, money
laundering, mail and wire fraud, counterfeit financial instruments, bulk cash smuggling
intellectual property violations, and other financial crimes. I have directed, and
participated in, numerous investigations involving these crimes, and assisted in obtaining
and executing search warrants, including electronic evidence search Warrants targeting
commercial fraud and intellectual property offenses I have also participated in several
investigations involving the use of electronic mail and social media to coordinate illicit
activities. I regularly communicate with investigators with expertise in computer
forensics, digital evidence, and intemet investigations

Persons to be arrested

2. I make this affidavit in support of a criminal complaint and arrest warrants for the
following individuals:

Maksym NIENADOV
&
Volodymyr NIKOLAIENKO

Probable Cause

3. The information enumerated in the paragraphs below, furnished in support of a criminal
complaint for NIENADOV and NIKOLAIENKO, is based upon information of my own
personal knowledge, observations and or facts related to me by other agents of ICE and
or other law enforcement personnel involved in this investigation and representatives of
the trademark holders Merck & Co. (Merck), Celgene Corporation (Celgene) and Gilead
Sciences, Inc. (Gilead). Because this affidavit is being submitted for the limited purpose
of establishing probable cause for arrest warrants, the affidavit may not contain every fact
known to me during the course of this investigation

 

 

4. ICE is charged with protecting the welfare of the American public by ensuring, among

 

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 3 of 13

 

other things, that all goods entering and exiting the United States are lawful and
accurately described.

. The United States Food and Drug Administration (“FDA”) is charged with protecting the
health and safety of the American public by ensuring, among other things, that drugs sold
for administration to humans bear labels containing true and accurate information The
FDA’s responsibilities include regulating the distribution and labeling of prescription
drugs shipped or received in interstate commerce

. Under the Food, Drug and Cosmetic Act, the definition of a “drug” includes articles
which (l) are intended for usc in the diagnosis, cure, mitigation, treatment or prevention
of disease in man, and (2) are intended to affect the structure or function of the body of
man. Due to the toxicity and other potential harmful effects, certain drugs are not
considered safe for use except under the supervision of a practitioner licensed by law to
administer such drugs. These drugs are known as prescription drugs.

. The Food, Drug and Cosmetic Act also regulates the importation, delivery, distribution
and receipt of prescription drugs in interstate commerce. Under the Act, a prescription
drug is deemed misbranded if its labeling is false and misleading in any particular
manner. Under the Act, a drug must bear labeling to provide information for its safe use.
If a drug is dispensed without a prescription, it is also deemed to be misbranded under the

Act.

. Keytruda is a prescription oncology drug that has been approved by the FDA for
distribution within the United States. Merck has the exclusive right to manufacture
Keytruda for distribution within the United States. Merck owns several trademarks which
are registered in the principal registry in the United States Patent and Trademark Offrce.
Merck owns U.S. Trademark Registration Numbers 4,263,031, for the word mark
KEYTRUDA, 2,169,031, for the word mark MERCK and 922,205 for the letters MSD.

. Abraxane is a prescription oncology drug that has been approved by the FDA for
distribution within the United States. Celgene has the exclusive right to manufacture
Abraxane for distribution within the United States. Celgene owns several trademarks
Which are registered in the principal registry in the United States Patent and Trademark
Ofiice. Celgene owns U.S. Trademark Registration Numbers 2,990,396 for the word
mark ABRAXANE, and 3,007,995 for the design ABRAXANE.

10. Epclusa is a prescription hepatitis drug that has been approved by the FDA for
distribution within the United States. Gilead has the exclusive right to manufacture
Epclusa for distribution within the United States. Gilead owns several trademarks which
are registered in the principal registry in the United States Patent and Trademark Offrce.
Gilead owns U.S. Trademark Registration Numbers 4,911,858 for the word mark
EPCLUSA, 4,279,898 for the word mark GILEAD and 4,560,268 for number mark 7916.

 

 

 

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 4 of 13

ll.

12.

13.

14.

Counterfeit prescription drugs are a danger to the health and safety of the American
public, because they are not quality-controlled, do not contain the proper active
pharmaceutical ingredients, and may contain hannful tillers and substances

Affiant has learned through investigation that NIENADOV and NIKOLAIENKO are
neither medical doctors, pharmacists, licensed wholesalers, nor licensed distributors of
pharmaceutical drugs in the United States. They do not have permission from the
trademark holders to sell their pharmaceuticals in the United States.

In May 2018, your Affiant received credible information from Merck representatives that
NIENADOV and NIKOLAIENKO were smuggling counterfeit Keytruda, Abraxane and
Epclusa into the United States (as well as other countries) for wholesale distribution
Merck representatives further stated they had conducted three undercover purchases of
evidence (POE) of counterfeit Keytruda from NIENADOV and NIKOLANIENKO.
Merck representatives stated that their undercover representative contacted NIENADOV
and NIKOLAlENKO via WhatsApp (an end-to-end encrypted text messaging app).
Merck representatives provided your Affiant with NIENADOV’s cellular telephone
number.

On June 15, 2018, your Affiant acting in an undercover capacity sent a WhatsApp text
message to NIENADOV. In the text your Affiant advised NIENADOV that he received
his telephone number from an associate in the United States who advised your Affiant
that NIENADOV could supply Keytruda in 50 milligram (mg) doses. In the text your
Affiant also asked NIENADOV how much he sold the Keytruda for. On the same date
NIENADOV responded to the text and advised your Affiant that he sold the Keytruda
50mg for $1,180 (U.S.) a box. Your Atiiant responded to the text and asked NIENADOV

' for the expiration date on the Keytruda Your Affiant also asked NIENADOV if he could

15.

text a picture of the Keytruda to your Affiant. On the same day NIENADOV responded
to your Affiant’s text and advised him that the expiration date on the Keytruda was June
2020. NIENADOV also provided your Affiant with two photographs of the Keytruda
50mg. Your Affiant responded to the text on the same day and asked NIENADOV for his
banking information so he could wire transfer the money for two boxes of Keytruda
50mg. On the same day NIENADOV provided your Affiant with the bank information to
wire transfer the money for the purchase of the Keytruda, In the text message
NIENADOV instructed your Affiant to wire the money to his bank account in the

Ukraine.

On June 19, 2018, an ICE undercover agent (UCA) wire transferred $2,400 to the bank
account provided by NIENADOV for the purchase of the Keytruda. On June 20, 2018,
NIENADOV sent your Affiant a WhatsApp text message acknowledging that he received
the $2,400 and would ship the Keytruda to the address provided to him by your Affiant.
On June 27, 2018, your Affiant received a text message from NIENADOV containing the

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 5 of 13

tracking number (EMS EE010365527UA) for the Keytruda order. On July 2, 201 8, your
Affiant received the shipment containing German branded (Keytruda packaged for
distribution in Germany) Keytruda at an ICE undercover warehouse in Houston, Texas.
The mail parcel bore EMS tracking number EE010365527UA and contained two boxes
of Keytruda 50mg. The EMS waybill stated that the sender was “Maxim Nenadov.” On
July 3, 2018, your Affiant mailed one box of the Keytruda to Merck for testing. On
January 8, 2019, your Affiant received a Merck Forensic Services Laboratory report from
a Merck representative stating that the Keytruda packaging and medication received from
NIENADOV on July 2, 2018, was counterfeit and violated the trademark registrations
listed in paragraph eight of this affidavit

16. On July 13, 2018, your Affiant sent a text message to NIENADOV. ln the text your
Affiant asked NIENADOV if he could supply Abraxane Smg/ml. NIENADOV
responded to the text on the same day and stated that he could supply Abraxane. On July
16, 2018, your Affiant sent a text to NENADOV advising him that text messages were
not being received on Affiant’s phone and asked NIENADOV if he had an email address
that your Affiant could contact him on to place an order (for the Abraxane). On the same
day NIENADOV sent a text message to your Affiant asking your Affiant to text
NIENADO_V his email address. Your Aiiiant responded to the text message the same day
and sent NIENADOV his email address. In a separate text message on July 16, 2018,
your Affiant asked NIENADOV to send the total price for one box of Keytruda, two
boxes of Abraxane, and bank transfer wiring infonnation. On July 17, 2018,
NIENADOV sent an email to your Affiant. In the email NIENADOV provided SA
Valdez with an invoice for one box of Keytruda ($l,300) and one box of Abraxane
($400), with the total cost of the order amounting to $1,700.00. The email also provided
bank wiring information Bank wiring information instructed your affiant to wire the
money to NIENADOV’s bank account in the Ukraine.

 

17. On July 17, 2018, your Affiant sent an email to NIENADOV and advised him that he
needed two boxes of Keytruda and two boxes of Abraxane. On July 18, 2018, your
Affiant sent another email to NIENADOV and advised him that he was going to send a
wire transfer to him (to the bank NIENADOV provided in the email dated July 17, 2018)
for $3,400.00 for the purchase of two boxes of Keytruda and two boxes of Abraxane. On
July 18, 2018, NIENADOV responded to the email and continued the cost of$3,400.00
for the Keytruda and Abraxane. On July 18, 2018, an ICE UCA wire transferred $3,400
to NIENADOV as instructed for the purchase of the Keytruda (two boxes) and Abraxane
(two boxes). On July 18, 2018, your Affiant sent NIENADOV an email and advised him
that the wire transfer for $3,400 was sent to him. NIENADOV responded to the email
and advised your Affiant that he would mail the order. On July 20, 2018, your Affiant
sent an email to NIENADOV and asked him to send the tracking number for the order as

soon as possible.

1 8. On July 21 , 2018, NIENADOV sent a text message to your Afiiant asking your Affiant if

 

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 6 of 13

the shipment/order was going to the same address (ICE undercover warehouse) as the last
order. On July 21 , 2018, NIENADOV sent your Affiant a WhatsApp text message ln
the text message NIENADOV provided your Affiant with the tracking number for the
order (EE010368086UA) of Keytruda and Abraxane. On July 30, 2018, your Affiant
received the shipment containing the Keytruda and Abraxane at the ICE undercover
warehouse in Houston, Texas. The mail parcel bore tracking number EE010368086UA
and contained two boxes of Gerrnan branded Keytruda 50mg and two boxes of Gerrnan
branded Abraxane 5mg/m1. The EMS waybill stated that the sender was “Maxim
Nenadov, PR Goeoseevskiy 70, Kiev, 59035”. On July 30, 2018, one box ofthe Keytruda
was mailed to the trademark holder Merck for analysis and one box of Abraxane was
mailed to the trademark holder Celgene for analysis. On October 19, 2018, your Affiant
received a laboratory report from a Celgene representative advising your Affiant that the
Abraxane purchased from NIENADOV was counterfeit and violated the trademark
registrations listed in paragraph nine. On January 9, 2019, your Affiant received a
laboratory report from a Merck representative advising your Affiant that the Keytruda
purchased from NIENADOV was counterfeit and violated the trademark registrations
listed in paragraph eight.

19. On August 14, 2018, your Affiant obtained a search warrant from United States
Magistrate Judge Nancy K. Johnson, Southem District of Texas for the search of
NIENADOV’s Google email account. On August 15, 2018, your Affiant received the
requested records from Google and continued that the subscriber associated with the
email account was “Maxim Nenadov.” An analysis of the email account revealed that the
email account is being used jointly by NIENADOV and NIKOLAIENKO. There are
numerous emails in the account addressed to both NIENADOV and NIKOLAIENKO.
Emails revealed that NIENADOV and NIKOLAIENKO are manufacturing and
trafficking counterfeit pharmaceuticals For example, your Affiant found that
NIENADOV and NIKOLAIENO are contacting companies that manufacture medical

\ glass bottles/containers asking if they can supply specific types of medical glass
containers and vials. NIENADOV and NIKOLAIENKO also contacted a company asking
for the price of a machine used to cap and seal penicillin bottles/vials Keytruda and
Abraxane are sold in glass vials like penicillin and can be capped and sealed in the same
fashion They are also contacting printing companies requesting the printing of packaging
for the prescription drugs Revlimid and Soliris. NIENADOV and NIKOLAIENKO do
not have permission from the trademark holders (Celgene and Alexion respectively) to
print/manufacture Revlimid and Soliris. In August 2017, the SOI, working on behalf of
the trademark holder Celgene, purchased one box of Revlimid from NIKOLIENKO that
was confirmed counterfeit by Celgene. NlKOLAIENKO instructed the SOI to make
payment for the Revlimid to NIENADOV’s bank account in the Ukraine. Your Affiant
identified the bank account that was used for the payment for the Revlimid to be the
same bank account NIENADOV instructed your Affiant to make payment to for his

orders.

L¢’\

 

 

 

 

 

 

 

 

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 7 of 13

20. During your Affiant’s review of the email account, your Affiant reviewed an email dated

21.

22.

23.

24.

25.

March 2, 2018, from NIENADOV to representatives from a German vial manufacturer
which stated, “hi, do you have this vial?” Attached to the email were three photographs,
two of a medicine vial and one of a detailed diagram of the vial which included all of the
vial’s dimensions and physical properties. A review of the manufacturer’s email address
revealed that it is used by the company Alemania, located in Germany. The company
specializes in manufacturing tubular glass for many needs to include pharmaceutical
needs. On the same date NIENADOV sent emails of the same photographs to three other
companys (Sword Scientifrc, located in United Kingdom, Agilent Technologies located
in Santa Clara, CA, and Rapid Labs located in United Kingdom) asking if they sold the
vials in the photographs,

During your Affiant’s review of the email account, your Affiant reviewed an email dated
March 20, 2018, from NIENADOV to another company with two photographs attached
of the drug packaging for Revlimid. After review of the email address, your Affiant
identified the company as Tera Print located in Kiev, Ukraine. Tera Print specializes in
printing of business cards and other printed materials On April 12, 2018, NIENADOV
sent an email to Tera Print which contained nine attachments of photographs of the
packaging for the drug Soliris.

During your Affiant’s review of the email account, your Affiant reviewed an email dated
May lO, 2018, from NIENADOV to Hawa Tapa with four photographs attached to the
email of an all-white generic pharmaceutical plastic bottle. A review of the email address
revealed that email address is used by the company Hawa Tapa located in the
Ukraine. The company manufactures plastic products to include medical
containers/bottles

On July 12, 2018, NIENADOV sent an email to a company that manufactures bottles
which stated “hi, I need vias [sic] 10 ml”. Attached to the email was a diagram of a bottle
with exact measurements A review of the email revealed that the is used by Huicheng
Bottle, located in Zhejiang, China. Huicheng Bottle specializes in the manufacturing of
glass bottles to include glass vials and glass tubs.

During your Affiant’s review of the email account, your Affiant read an email dated
August 7, 2018. NIENADOV sent the email to a Google mail address inquiring about
pricing for tools to further his conspiracy. More specifically, in the email NIENADOV
asked for the price of a machine used to cap penicillin bottles. On August 8, 2018, an
unknown individual responded to the email and advised NIENADOV that a capping
machine would cost $4,000.

During your Affiant’s review of the email account, your affiant read an email dated April
18, 2018, from an individual identified as Umesh SONI to NIENADOV . ln the email
SONI stated “hello sir check email any detail put invoice.” Attached to the email was an
invoice for the purchase of Epclusa. The invoice stated the cost for one box of Epclusa

6

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 8 of 13

was $580.00 and identified the person who sent the invoice was M/s. FOP NENADOV
MLA, St Deleovaya 8, Kiev, 03056 Ukraine. The consignee for the shipment was
Klever/Aseneth De La Hoya, 9807 Mines Road Suit 17, Laredo, Texas 78045. The Port
of Loading on the invoice is Kiev, Ukraine, which indicates that this is where the
package lefi Ukraine. The Port of Discharge on the invoice was U.S.A., which indicates
the shipment was destined for the United States at the address listed above in Laredo,
'l`exas. The invoice was dated April 16, 2018.

26. In November and December 2018, a SOI negotiated and placed (at the direction of your
Affiant) an undercover purchase of evidence via WhatsApp from NIKOLAIENKO for
the purchase of suspected counterfeit Epclusa. The purchase consisted of two boxes of
Epclusa 400mg/100mg tablets. NIKOLAIENKO quoted the SOI a price of $6,000 for the
two boxes of Epclusa and $40.00 for the EMS shipping cost. In December 2018,
NIKOLAIENKO provided the SOI with an invoice for the purchase of the Epclusa. The
invoice number was number 463, with the billing address on the invoice listed as
“Ukraine, City Kiev, pr Goloseevskiy 70, office 231 .” The invoice was dated December
1, 2018 and stated that the sales person was “Maksim Nenadov". 'I`he invoice detailed the
quantity, providing that the shipment consisted of two boxes of Epclusa totaling 56
tablets (28 tablets per box), for a total price of $6,000, plus $40.00 for EMS shipping
The invoice also instructed the SCI to wire the money for the Epclusa to NIENADOV’s
bank account in the Ukraine. The banking information was the same banking information
that NIENADOV provided your Affiant for all prior undercover purchases.

27. On December 6, 2018, your Affiant wire transferred $6,040 to the above bank account
for the purchase of the suspected counterfeit Epclusa. In December 2018, the SOI
advised NIKOLAIENKO that $6,040 was wired for the purchase of the Epclusa. T he
SOI instructed NH(OLAIENKO to mail the Epclusa shipment to an ICE undercover P.O.
Box in The Woodlands, Texas. In December 2018, NIKOLAIENKO also provided the
SOI with the EMS tracking number for the shipment (EE010385186UA). On January 16,
2019, SA Valdez received the Epclusa shipment from NIKOLAIENKO bearing tracking
number EE010385186UA at the ICE undercover P.O. Box. The parcel contained two
boxes of Gerrnan branded Epclusa 400mg/100mg. Each box contained a bottle
containing 28 tablets. The sender on the EMS waybill was Maxim NENADOV, pr.
Goloseevskiy, Kiev, Ukraine 01032. On January 25, 2019, your Affiant mailed samples
of the Epclusa to »the respective trademark holder Gilead for analysis On March 14,
2019, your Affiant received a laboratory report from a Gilead representative advising
your Affiant that the Epclusa purchased from NIENADOV is counterfeit and violates the
trademark registrations listed in paragraph nine.

 

 

 

28. ln November 2018, at the direction of your Affiant the SOI invited NIKOLAIENKO and
NIENADOV to the United States to meet his business partner (ICE UCA) and discuss
further business opportunities ln December 2018, NIKOLAIENKO provided the SOI
pictures of his Ukrainian passport and NIENADOV’s Ukrainian passport so the SOI

 

 

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 9 of 13

could prepare a business visa invitation letter for NIKOLAIENKO and NIENADOV to
obtain visas to travel to the United States for business. In February 2019,
NIKOLAIENKO and NIENADOV agreed to travel to Houston, Texas in April 2019, to
meet the SOI and his business partner and discuss fixture business opportunities in the
United States.

29. On April lO, 2019, your Affiant was advised by a Merck representative that the
wholesale acquisition cost (WAC) for one dose of Keytruda 50mg in the United States is
$2,190.37. .As stated in paragraph l4, NIENADOV sold the Keytruda 50mg to your
affiant for $l,180 a dose. On April 10, 2019, your Affiant was advised by a Gilead
representative that the WAC for one bottle (28 tablets) of Epclusa 400mg/100mg in the
United States is $24,920. As stated in paragraph 26, NIKOLAIENKO sold the Epclusa
400mg/100mg to your affiant for $3,000 a bottle. On April 11, 2019, your Affiant was
advised by a Celgene representative that the WAC for one dose of Abraxane 100mg in
the United States is $1,378.01 a dose. As stated in paragraph 16, NIENADOV sold the
Abraxane 100mg to your affiant for $400 a dose. NIENADOV and NlKOLAIENKO are
selling the above referenced pharmaceuticals well below industry wholesale prices.

30. Based on my experience and the aforementioned facts and observations, I respectfully
submit that there is probable cause to believe that NIKOLAIENKO and NIENADOV did
intentionally and knowingly traffic in goods or services and use a counterfeit mark on or
in connection with such goods or services, and traffic in labels, stickers, badges,
emblems, documentation or packaging of any type or nature, knowing that a counterfeit
mark has been applied thereto, the use of which is likely to cause confirsion, to cause
mistake, or to deceive, in violation of Title 18, United States Code, Section 2320(a)(1)
and 2320(a)(2). Furthermore, there is probable cause to believe that NIKOLAIENKO
and NIENADOV did intentionally and knowingly introduce misbranded drugs into
interstate commerce in violation of Title 21, United States Code, Sections 331(a) and

333(a)(2).
o .Valdez
Special Agent
U.S. Immigration and Customs E rcement

,{-l,
Sworn to and subscribed before me this l5 _______day oprril 2019, at Houston, Texas and I find

probable cause. f

Peter Bray
United States Magistrate Judge

 

 

 

 

 

 

 

 

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 10 of 13

AO 442 (Rev. ll/l l) ArrestWan'ant

j __`
____

“‘“ NITED STATES DISTRICT COURT

 

Sealed

Publi¢: ar ;1 ~_'r.of'iiciai MEOCSSS fOl` the
to tir~l;< instrument are _ .
prohibited by court order. Southem District OfTCXaS

 

 

United States of America
V.

Cm~o._HiQ-oe¢l<)ll

)
Maksym NIENADOV §
)
)
)

 

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Maksym Neinadov t
who is accused of an offense or violation based on the following document filed with the court:

0 Indictrnent C| Supersedinglndictment Cl information Cl Supersedinglnformation dComplaint
lJ Probation Violation Petition D Supervised Release Violation Petition D Violation Notice D Order of the Court

This offense is briefly described as follows:
Title 18, United States Code, Sections 2320(a)(1) and 2320(a)(2) Trafficking in Counterfeit Goods

`l”tt|e 21, United States Code,
Sections 331(a) and 333(a)(2) Misbranded Drugs

Date: 04/15/2019 %j L\ /

lssuing o37¢:er '.\' si g\’alture

City and state: Houston, Texas Peter BraLM agistrate Judge
Printed name and title

 

Return

 

This warrant was received on (dare) , and the person was arrested on (dare)
at (city and state)

 

Date:

 

Arresting o37cer ’s signature

 

Prinled name and title

 

 

 

 

 

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 11 of 13

.»\() 442 (Rc\'A l |/l l) ,\rrcsl \’l"arrzrnt (Pagc 2)
This second page contains personal identifiers provided for law-enforcement usc only
and therefore should not be filed m court with the executed warrant unless under seal.

(Nr)tfor Public Di.s‘closure)

Name of defendant/ol`fcnder: _ Mak$)’m NlENADOV

 

 

 

Known aliases: _M?X_i_m NENADOV _ _ _ __ _ _ ____ __ _ _

Last known rcsidcnce: __l_<'ev Ukraine ___ __ _ _ _ _ _ _ ____ ____ _ _ _

Prior addresses 10 \\-'thh defendani/Offender may Stil| have tlcs: ~~ -' -~ ~~ ' -~ r_ ’ “

l_asr known employment ___ _ __ _ _ _ _____________ _ _ _ __ __ _ s -
Last known telephone numb€rSI _____________________ _ _ _ __________ _____________ _ _ ____ __________ ___

Place ofbirth: _ _ _ _ __ _ _

 

Date of birth: 93/?_1_/:'9_8_4___ __ _ _ _ __ ___ ____ _ __ _ _ _ ___
Social Security number: ________ _ _ ,_ __ __ _____________

Hcight: Weight:

Sex: __Ma|e __ _____ RHCCI

 

 

 

 

 

 

 

 

 

Hair: _ _ __ _ ___________________ _ _ E_ves: _ ___ _ ___ _ _

Scars. tattoos. other distinguishing marks: ________ _ _ __ ______ _ _ __ ___ _

Hisrory of violence \veapons_. drug use: ______ _ ___ ____
Known family. l`ricnds. and other associates mame. )~ularion. m/r/re.\~s_ phone numbw~): _ _ __ _

FBl number: _ __________ ,, _ _____________ _____ _

Complere description ofaulo: ____ __ _ _ _ _ _ ___ __ ____ __ -_
investigative agency and address: _________ __ ____ _ __ _ _ _ ___________,___

 

Name and ielephone numbers (oflice and cell) of pretrial services or probation officer tif applicable/1 _ ___

Date of last contact with pretrial services or probation officer (ifapplicu/»la): __ __ _ _

 

 

 

 

 

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 12 of 13

AO 442 (Rev. l|/ll) Arrest Wammt

l *_

y NITED STATES DISTRICT COURT
S€&§ed for the

Public and unofficial staff access
to this instrument are
prohibited by court order.

United States of America

 

 

 

 

 

V- )
volodymeriKoLAiENKo § Case No` H 1 9 - 0 6 4 9 M
§
Defendant )
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistratejudge without unnecessary delay

blame vfpwv" tv be arrest¢d) Volodymyr Niko|aeinko ,
who is accused of an offense or violation based on the following document filed with the court:

C| indictment tj Superseding lndictment 0 lnfonnation Cl Superseding information MComplaint
Cl Probation Violation Petition EJ Supervised Release Violation Petition C| Violation Notice ij Order of the Court

This offense is briefly described as follows:
Title 18, United States Code, Sections 2320(a)(1) and 2320(a)(2) Traflicking in Counterfeit Goods

Title 21, United States Code,
Sections 331(a) and 333(a)(2) Misbranded Drugs

Date: 04/15/2019 _ WAV\ /

lssuing ojicerl'§ signature

City and state: Houston, Texas Peter Bray, Magistrate Judge

Printed name and title

 

' Return

 

This warrant was received on (da¢e) , and the person was arrested on (da¢e)
at (city and state}

 

 

Date:
Arresting oMcer ’s signature

 

Printed name and title

 

 

 

 

 

 

Case 4:19-mj-00649 Document 1 Filed on 04/15/19 in TXSD Page 13 of 13

A0442 (Rev. ll/ll) Anest Wmant(l’age 2)

h
l
l

This second page contains personal identitiers~provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Pu blic Disclosure)

Name of defendant/offender: V°\°dymy' N\KOLNENKO
Vladlmil' NlKOLAlENKO

Kievl Ukraine

Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:

 

 

 

Last known employment
Last known telephone numbers:

 

 

 

 

 

 

 

 

Place of birth:

Date of birth: 01 los/1987

Social Security number:

Height: Weight;
Sex: Race:
Hair: Eyes:

 

 

Scars, tattoos, other distinguishing marks:

 

 

 

 

History of violence, weapons, drug use:

 

Known family, friends, and other associates (name. retarion. address, phone number):

 

 

FBI number:
Complete description of autos

 

 

 

lnvestigative agency and address:

 

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (ifapplicable):

 

 

Date of last contact with pretrial services or probation officer (ifapplicable):

 

 

 

